United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.O., Executrix of the Estate of J.O., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD BUREAU, Pineville, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2255
Issued: June 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 4, 2008 appellant filed a timely appeal from a June 6, 2008 decision of the
Office of Workers’ Compensation Programs concerning a schedule award for a loss of hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the employee sustained greater than a four percent monaural (right
ear) hearing loss, for which he received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In an August 26, 1992 decision, the
Board affirmed an August 5, 1991 decision of the Office finding that the employee was only
entitled to a schedule award for a four percent hearing loss in his right ear for the period April 30
to May 14, 1991, and that there was no ratable impairment to the employee’s left ear. The Office
had accepted that the employee sustained binaural hearing loss while working as a heavy mobile
equipment and vehicle mechanic. In this position, the employee was exposed to loud noise from
vehicle engines, heavy equipment and exhaust fans for eight to nine hours a day, four days a

week, and was not required to wear hearing protection. The Office referred the employee to
Dr. William Cutrer, a Board-certified otolaryngologist, for a second opinion evaluation of the
employee’s hearing loss. The employee underwent a physical examination and audiometric
testing. The testing results at 500, 1,000, 2,000 and 3,000 cycles per second (cps) for the left ear
were 15, 15, 30 and 35 decibels, respectively, and in the right ear were 15, 20, 40 and 35
decibels, respectively. The Board found that the Office medical adviser properly calculated
these test results in accordance with the current edition of the A.M.A., Guides, to determine no
ratable impairment in the left ear and four percent permanent impairment to hearing in the right
ear.1 The facts and the history of the prior appeal are hereby incorporated by reference.
On September 19, 2006 the employee filed an occupational disease claim (Form CA-2)
alleging that he sustained headaches, ringing in his ears and loss of hearing. He stated that
during his federal employment he was exposed to noisy areas without hearing protection and that
tank engines were tested in the same area. The employee indicated that he was first aware of the
condition on July 23, 1982, which was the same day he realized the condition was caused or
aggravated by his employment.
In an undated statement, the employee alleged that he began his employment on
December 12, 1978 and his duties included rebuilding diesel engines. He stated that he was
exposed to shop noise eight hours a day, five days a week, which was constant and very high.
Several years later the employee began working four, 10-hour days. There was no hearing
protection provided and no training on hearing protection from 1978 to 1986. In 1982, the
employee began to have trouble hearing. He stated that the hearing in his right ear was
completely gone and the left ear was 50 percent or more gone.
In a telephone memorandum dated December 7, 2006, the Office noted that the employee
mistakenly filed a Form CA-2 for a new injury instead of a Form CA-7 for an increased schedule
award.
On January 3, 2007 the employee filed a claim for a schedule award (Form CA-7). The
Office determined that a second opinion evaluation was required and scheduled an appointment
for April 17, 2007.
On March 30, 2007 the employing establishment notified the Office that the employee
had died on February 23, 2007.
In an undated note, appellant contended that the record contained sufficient information
to grant the employee’s claim for a schedule award. In an undated medical report, an audiologist
diagnosed moderate to severe, gradually sloping left sensorineural hearing loss. She opined that
the employee’s hearing loss was not caused by a result of military noise exposure based on her
finding that pure tone thresholds were clinically normal on military records. The audiologist also
stated that the current hearing loss had significantly decreased over the past year, suggesting a
progressive late onset etiology, probably in conjunction with occupational noise exposure. She
noted that the employee’s tinnitus was probably a result of the same etiology. The results of a
pure tone audiometric test of the right ear showed 80, 70, 70, 60 and 65 decibel loss at 500,
1,000, 2,000, 3,000 and 4,000 cps, respectively.
1

Docket No. 92-262 (issued August 26, 1992).

2

On February 11, 2008 the Office referred the employee’s file and a statement of accepted
facts to the Office medical adviser to determine the extent and degree of any additional hearing
loss.
In a medical report dated May 2, 2008, the Office medical adviser, Dr. Ronald Blum,
noted that the employee received a schedule award for four percent permanent impairment to the
right ear on May 14, 1991 and that he retired on July 2, 1987. He opined that the undated copy
of the hearing evaluation was inadequate to determine hearing loss and impairment. Further,
Dr. Blum stated that the employee retired in 1987 and had an index hearing evaluation performed
in 1991, which “would indicate there was no further exposure to excess noise due to federal
employment after 1991.” He found that, because noise-induced hearing loss does not worsen if
there is no exposure to noise and the employee was not further exposed to noise due to his
federal employment after 1991, the employee was not entitled to a further schedule award due to
noise-induced sensorineural hearing loss.
By decision dated June 6, 2008, the Office denied the employee’s claim for an additional
schedule award based on Dr. Blum’s finding that he did not have further exposure to noise and,
thus, his noise-induced hearing loss would not have worsened.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides, fifth edition, as the standard to be used for evaluating
scheduled losses.4
A claimant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related
condition, without new exposure to employment factors, has resulted in a greater permanent
impairment than previously calculated.5
ANALYSIS
The Office accepted that the employee sustained binaural hearing loss due to hazardous
noise exposure in the course of his federal employment and granted a schedule award for four
percent impairment in his right ear. The issue in the instant case is whether the employee is
entitled to an additional schedule award due to the progression of his employment-related
hearing loss.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

Tommy R. Martin, 56 ECAB 273 (2005).

3

In an undated statement, the employee alleged that the hearing in his right ear was
completely gone and his hearing in his left ear was 50 percent or more gone. He filed a claim for
an additional schedule award. The Office determined that the employee should undergo a
second opinion evaluation to determine the extent of his hearing loss; however, the employee
expired on February 23, 2007, prior to the second opinion evaluation.
Appellant contended that the evidence of record was sufficient to establish the
employee’s claim and further submitted a medical report from an audiologist who opined that the
employee’s hearing loss was not caused by military noise exposure and that the late onset of the
hearing loss suggested that the etiology was related to occupational noise exposure. She also
submitted the results of an audiogram of the employee’s right ear showing an 80, 70, 70, 60 and
65 decibel loss at 500, 1,000, 2,000, 3,000 and 4,000 cps, respectively. The Office submitted
this report and appellant’s file to Dr. Blum, an Office medical adviser, who determined that
appellant was not entitled to a further schedule award due to noise-induced hearing loss, as he
retired in 1987 and had an index hearing evaluation performed in 1991, which indicated no
further noise exposure after that date.
The Board finds that Dr. Blum was correct in finding that the undated medical report and
audiogram from an audiologist was insufficient to determine the employee’s hearing loss. A
claimant has the burden to submit a properly certified audiogram for review by the Office in
order to establish entitlement to a schedule award.6 The Board has held that, if an audiogram is
prepared by an audiologist, it must be certified by a physician as being accurate before it can be
used to determine a percentage of hearing loss.7 Here, the only audiogram submitted in support
of the claim was undated and not certified by a physician. Thus, the Board finds that appellant
did not establish that the employee sustained an increase in his work-related hearing loss,
entitling him to an additional schedule award.8
The Board notes that Dr. Blum explained that the employee’s noise-induced hearing loss
would not have progressed because he was not exposed to noise after 1987 and that noiseinduced hearing loss does not worsen if there is not further noise exposure. In Kenneth W.
Morgan,9 the Board stated that, in general, a noise-induced sensorineural hearing loss does not
progress after exposure to hazardous occupational noise ceases. However, the Board did not
enunciate this principle as a general rule but based the particular decision on the opinions of the
medical specialists of record. In Adelbert E. Buzzell,10 the Board cautioned against an Office
medical adviser providing a blanket, unrationalized statement that hearing loss does not progress

6

Joshua A. Holmes, 42 ECAB 231 (1990).

7

See id.

8

The Board notes that, on appeal, appellant submitted additional evidence, including several audiograms, which
were not contained in the record at the time of the Office’s June 6, 2008 decision. Pursuant to 20 C.F.R. § 501.2(c),
the Board is precluded from reviewing evidence for the first time on appeal. However, appellant may resubmit
evidence to the Office with a written request for reconsideration under 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.
9

28 ECAB 569 (1977).

10

34 ECAB 96 (1982). See also Armando Bello, 34 ECAB 1739 (1983) (the Board does not take positions on
medical questions of general application, but relies on the medical evidence in each case).

4

following the cessation of hazardous noise exposure.11 Thus, Dr. Blum’s opinion, without a
rationalized opinion supporting his assumption that appellant’s hearing loss did not worsen due
to his lack of noise exposure, would not in itself be sufficient to deny a further schedule award.12
However, the burden to prove additional hearing loss was with appellant and because there was
no probative medical evidence submitted to support the employee’s progression of his
employment-related hearing loss, the Board finds that appellant is not entitled to an additional
schedule award.13
CONCLUSION
The Board finds that the employee did not sustain a hearing loss greater than four
percent, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

Id.

12

See J.R., 59 ECAB ___ (Docket No. 08-1008, issued September 11, 2008).

13

See Joshua A. Holmes, supra note 6.

5

